Case 1:19-cv-13912-NLH-AMD Document 8 Filed 09/24/19 Page 1 of 2 PageID: 377




JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
GLENN M. GIRDHARRY
Assistant Director
SAMUEL P. GO
Senior Litigation Counsel
T. BENTON YORK
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation – DCS
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 598-6073
Email: Thomas.B.York@usdoj.gov

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 H. FRANK FIFE and JOHN G. AND                 HON. NOEL J. HILLMAN
 ELIZABETH STEELMAN
 FOUNDATION,                                   Civil Action No. 19-13912

              Plaintiffs,                      NOTICE OF MOTION

        v.

 WILLIAM P. BARR, in his official
 capacity as Attorney General of the
 United States and executive of the U.S.
 Department of Justice, et al.

              Defendants.

To:   JORGE F. COOMBS, ESQ.
      YOUNGBLOOD, FRANKLIN, SAMPOLINI, & COOMBS, P.A.
      1201 NEW ROAD, SUITE 230
      LINWOOD, NJ 08221

      PLEASE TAKE NOTICE, that on October 21, 2019, at 10:00 am, or as soon

thereafter as counsel may be heard, Benton York, Trial Attorney, appearing, as



                                           1
Case 1:19-cv-13912-NLH-AMD Document 8 Filed 09/24/19 Page 2 of 2 PageID: 378




attorney for Defendants, will apply to this Court for an Order dismissing Plaintiffs’

claims pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

      In support of this Motion, Defendants respectfully refers the Court to (i) this

Notice of Motion, (ii) the Proposed Order, and (iii) the Brief in Support of Defendants’

Motion to Dismiss.

Dated:       Washington, D.C.           Respectfully submitted,
             September 24, 2019
                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        WILLIAM C. PEACHEY
                                        Director

                                        GLENN M. GIRDHARRY
                                        Assistant Director

                                        SAMUEL GO
                                        Senior Litigation Counsel

                                        By: /s/ T. Benton York
                                        T. BENTON YORK (Va. Bar #94324)
                                        Trial Attorney
                                        U.S. Department of Justice, Civil Division
                                        Office of Immigration Litigation – DCS
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, DC 20044
                                        Tel: (202) 598-6073
                                        Email: Thomas.B.York@usdoj.gov

                                        Attorney for Defendants




                                           2
